DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of claims
Claims 13-25 are pending. Examiner notes cancellation of claims 1-12.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference character “22” in [0053], [0060], and on page 12.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 states the limitation “further comprising overmolding the profile element with a fiber-reinforced plastic”. Claim 13, of which claim 16 depends from already states that the profile element is partially overmolded with a plastic material. It is unclear if the claim is intending to further define the plastic material as a fiber-reinforced plastic, or if Applicant is intending to claim that the profile element is overmolded with a fiber-reinforced plastic, in addition to being overmolded with a plastic material as stated in claim 13. For the purpose of this action, Examiner will interpret this limitation as being directed towards further defining the plastic material as a fiber-reinforced plastic and read the limitation as “wherein the plastic material is a fiber-reinforced plastic”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mosteiro Goyoaga (US 8,657,314; hereinafter MG) in view of McLaughlin (6,030,570).
Regarding claim 13, MG (Fig. 1-5) discloses a method of producing a connection element, the connection element having a profile element (formed via identical profile sections 1; see Annotated Fig. 1 below), which includes a joint portion for accommodating a joint component, a central portion, and a connection portion (see Annotated Fig. 1), the method comprising: 
forming the profile element by an arrangement of at least one first profile section and at least one second profile section (it can be seen in the figures that the profile element is formed by arranging first and second identical profile sections 1), holding the at least one first profile section and the at least one second profile section in position, with interlock, by at least one fixing element (deformed bosses 6 of the fixing element 5 locks first and second profile sections together; see Fig. 4-5), and
inserting the joint component (7) into the joint portion so formed (as seen in the figures).

    PNG
    media_image1.png
    457
    805
    media_image1.png
    Greyscale

Annotated Figure 1
MG does explicitly disclose wherein the profile element and joint component are partially overmolded with a plastic material.
McLaughlin (Fig. 1-11) teaches of a similar connection element formed of a profile element (10) with a joint portion (28) that is adapted to receive a component (see Col. 3 lines 46-49) that is overmolded with a fiber-reinforced plastic material (see Col. 3 line 59-Col. 4 line 3; see Col. 5 lines 19-22 describing molding the plastic around the profile element, i.e. overmolding), supplementing the strength of the profile element (see Col. 3 lines 56-59).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify MG with the teachings of McLaughlin, to overmold the profile element and joint component with a fiber-reinforced plastic material, as a means to supplement the strength of the profile element.
Regarding claim 14, MG further discloses wherein the method further comprises prior to overmolding in an area of the at least one first and the second profile sections, which defines the central portion and the connection portion of the profile element, inserting a core between the first profile section and the second profile section (in order for the fixation element to be inserted between the first and second profile sections, as seen in the figures, such must be done prior to the overmolding of the profile sections).
Regarding claim 15, MG does not explicitly disclose of the material of the first and profile sections, nor that they are formed from either a metal or another plastic material that is different from the plastic material used for overmolding.
McLaughlin (Fig. 1-11) teaches of a similar connection element having a profile element (10) that is formed of a metal in the form of steel (see Col. 3 lines 26-28).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify MG with the teachings of McLaughlin, to have the profile sections of the profile element be made from steel, in order to take advantage of the strength steel provides. 
Regarding claim 16, MG, as modified by McLaughlin, discloses wherein the plastic material is a fiber-reinforced plastic (see above claim 13).
Regarding claim 17, MG discloses wherein the method further comprises producing the at least one first profile section and the at least one second profile section by a cutting manufacturing method (Col. 2 lines 16-28 state that the profile sections are formed from a stamping method; i.e. a cutting manufacturing method).
Regarding claim 19, MG further discloses wherein the method further comprises pressing the at least one fixing element onto the at least one first profile section and the at least one second profile section (it can be seen between Fig. 4 and 5 that bosses 6 of the fixing element have been deformed, i.e. pressed, to hold the first and second profile sections together).
Regarding claim 20, MG (Fig. 1-5) discloses a connection element for an articulated connection of components arranged in a chassis (see Abstract describing the use of MG’s invention for a vehicle suspension, i.e. chassis; further articulated joint components 7 are connected to said invention), the connection element comprising: 
a profile element (see Annotated Fig. 1), which has a joint portion for accommodating a joint component, a central portion, and a connection portion (see Annotated Fig. 1), 
the profile element being formed by an arrangement of at least one first profile section and at least one second profile section (it can be seen in the figures that the profile element is formed by arranging first and second identical profile sections 1), 
at least one fixing element (5) holding the at least one first profile section and at least one second profile section in position, with interlock (deformed bosses 6 of the fixing element 5 locks first and second profile sections together; see Fig. 4-5), and 
the joint portion of the profile element accommodating the joint component (7; as seen in the figures), and the profile element.
MG does not explicitly disclose wherein the joint component, accommodated in the joint portion, is partially overmolded with a plastic material applied by an injection-molding process.
McLaughlin (Fig. 1-11) teaches of a similar connection element formed of a profile element (10) with a joint portion (28) that is adapted to receive a component (see Col. 3 lines 46-49) that is overmolded with a fiber-reinforced plastic material (see Col. 3 line 59-Col. 4 line 3; see Col. 5 lines 19-22 describing molding the plastic around the profile element, i.e. overmolding), supplementing the strength of the profile element (see Col. 3 lines 56-59).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify MG with the teachings of McLaughlin, to overmold the profile element and joint component with a fiber-reinforced plastic material, as a means to supplement the strength of the profile element.
**Note for Applicant regarding the limitation directed towards the injection-molding process**
Applicant is reminded that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 21, MG discloses wherein the at least one first profile section and the at least one second profile section are of a half-shell shaped design (it can be seen in the figures that the profile sections are identical halves of the profile element, i.e. have a half-shell shaped design).
Regarding claim 22, MG discloses wherein the connection element is designed as a track-rod outer link or a transverse control arm (MG discloses wherein the connection element is a stabilizer link, i.e. transverse control arm; see Abstract).
Regarding claim 23, MG discloses wherein the joint component is either a ball joint or a ball stud (it can be seen in the figures that joint component 7 is a ball joint).
Regarding claim 24, MG, as modified by McLaughin, discloses wherein the connection element is formed by a method including:
forming the profile element by the arrangement of the at least one first profile section and the at least one second profile section (it can be seen in the figures that the profile element is formed by arranging first and second identical profile sections 1);
holding the at least one first profile section and the at least one second profile section in position with interlock by the at least one fixing component (deformed bosses 6 of the fixing element 5 lock and hold first and second profile sections together; see Fig. 4-5); and
partially overmolding the profile element and the joint component with the plastic material (as taught by McLaughlin in claim 20).
Regarding claim 25, MG (Fig. 1-5) discloses a method of producing an articulated connecting element which connects components arranged on a chassis of a motor vehicle (see Abstract describing the use of MG’s invention for a vehicle suspension, i.e. chassis; further, articulated joint components 7 are connected to said invention), the method comprising:
arranging at least one first profile section (1) and at least one second profile section (1) to form a profile element (it can be seen in the figures that first and second profile sections are arranged to form the profile element noted in Annotated Fig. 1) having a joint portion, a central portion, and a connecting portion (see Annotated Fig. 1);
interlocking the at least one first profile section and the at least one second profile section with one another by at least one fixing element (it can be seen in the figures that first and second profile sections are interlocked via deformed bosses 6 of the fixing element 5); and
inserting a joint component (7) into the joint portion of the profile element (as seen in the figures).
MG does not explicitly disclose of partially overmolding the profile element and the joint component with a plastic material to form the connecting element.
McLaughlin (Fig. 1-11) teaches of a similar connection element formed of a profile element (10) with a joint portion (28) that is adapted to receive a component (see Col. 3 lines 46-49) that is overmolded with a fiber-reinforced plastic material (see Col. 3 line 59-Col. 4 line 3; see Col. 5 lines 19-22 describing molding the plastic around the profile element, i.e. overmolding), supplementing the strength of the profile element (see Col. 3 lines 56-59).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify MG with the teachings of McLaughlin, to overmold the profile element and joint component with a fiber-reinforced plastic material in order to form the connection element, as a means to supplement the strength of the profile element.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over MG in view of McLaughlin as applied to claim 13, and in further view of Compigne et al. (US 2018/0111433; hereinafter Compigne).
Regarding claim 18, MG nor McLaughlin explicitly disclose wherein the first and second profile sections are produced by transfer molding.
Compigne (Fig. 1-8) teaches of a similar connection element (1, 1’) having a profile element (2) that is made from a plastic (see [0064]) and is produced by transfer molding (see [0039]-[0043]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify MG with the teachings of Compigne, to manufacture the profile element out a plastic via transfer molding, as such is known material and method of manufacturing of a profile element
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678     

/Josh Skroupa/Primary Examiner, Art Unit 3678